261 F.2d 110
LOCAL TRADEMARKS, INC.v.NU-WAY BUILDERS SUPPLY.
No. 5859.
United States Court of Appeals Tenth Circuit.
September 3, 1958.

Appeal from the United States District Court for the District of Utah.
Fieldman & Fieldman, Seaford, L. I., N. Y., and Irwin Arnovitz, Salt Lake City, Utah, for appellant.
R. J. Hogan, Salt Lake City, Utah, and Carl T. Mack, Washington, D. C., for appellee.
Before BRATTON, Chief Judge, and PHILLIPS and LEWIS, Circuit Judges.
PER CURIAM.


1
Appeal dismissed pursuant to stipulation of the parties.